Case 2:18-cv-02481-KAM-LB Document 34 Filed 04/10/19 Page 1 of 1 PageID #: 69



                                                                                Fl LED
UNITED STATES DISTRICT COURT                                                  IN CLERK'S OFFICE
                                                                        U.S. DISTRICT COURT E.O.N.Y.
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------X
DAVID M. TROTMAN,
                                                                        *      APR 10 2019       *
                                                                         LONG ISLAND OFFICE
                                   Plaintiff,
                                                                  ORDER
                 -against-                                        l 8-CV-02481 (JFB) (SIL)

DR. JACK BOCK, DR. MAX MINNEROP,
R.N. JESSICA LENNON,
                      Defendants.
--------------------------------------------------------------X
JOSEPH F. BIANCO, District Judge:

        Considering the costs associated with service by the U.S. Marshals Service and the fact

that Southampton Hospital has declined to accept service for Dr. Jay Brock, Dr. Max Minnerop,

and Jessica Lennon, R.N., at their place of employment, the Court requests that counsel for

Southampton Hospital file a letter on or before April 23, 2019 indicating whether these individuals

will waive service by the U.S. Marshals Service or accept service at the Hospital. If they do not

agree to waive service, counsel is requested to file a letter on or before that date providing

addresses to the Court and to Plaintiff where each individual defendant can be served. The Clerk

of the Court is directed to mail a copy of this Order to the pro se plaintiff and to Southampton

Hospital and file proof of service on ECF.



                                                     sooJAD~D.
                                                                                           \
                                                        S/ JOSEPH F BIANCO

                                                     Josthr'F.BIANCO
                                                     UNI'YED STA TES DISTRICT JUDGE

Dated: April 10, 2019
       Central Islip, New York
